  Case 1:18-cv-00187-KD-MU Document 13 Filed 01/12/21 Page 1 of 1                        PageID #: 250


                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

DONALD D. LEE,                                        )
    Petitioner,                                       )
                                                      )
vs.                                                   )      CIVIL ACTION 1:18-00187-KD-MU
                                                      )
MARY COOKS (Warden),                                  )
    Respondent.                                       )

                                               JUDGMENT

       In accordance with the Order issued on this date, it is hereby ORDERED, ADJUDGED and

DECREED that Petitioner Donald D. Lee’s petition for writ of habeas corpus, filed pursuant to 28 U.S.C.

§ 2241, is DISMISSED as time-barred under Section 2244(d). Alternatively, Petitioner Donald D. Lee

is not entitled to any relief in this Court because he has procedurally defaulted his claims pursuant to

O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999).

       Further, Petitioner Donald D. Lee is not entitled to a certificate of appealability and, therefore, he

is not entitled to appeal in forma pauperis.

       DONE and ORDERED this the 12th day of January 2021.

                                               /s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE
